DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 0918/2018, 03/20/2020, 02/05/2021have been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-33 are pending, with claims 1-33 being examined and no claims deemed withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 15, the term "significantly transparent" in line 2 is a relative term which renders the claim indefinite.  The term "significantly transparent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This will be interpreted by the examiner, under broadest reasonable interpretation, that the diamond is transparent.

Regarding claim 32, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 14-15, 20-25, and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mollart et al. EP2686672B1, as provided in IDS filed 03/02/2020, hereinafter Mollart. Mollart incorporates by reference Whitehead et al. WO2007107844A1 hereinafter Whitehead.
Regarding claim 1, Mollart discloses electrochemical sensor (Fig 8) as a sensor device, operable to sample data from a fluid in a sealed environment (par 6), wherein the sensor comprises a tubular body (70) as a housing, and a diamond (74) having a mounting ring (72) as a sealed mounting within the housing, and wherein the housing is formed to allow the diamond to interface directly with the sealed environment (Fig 7).

Regarding claim 2, Mollart discloses an electrochemical sensor (Fig 8) comprising a tubular body (70) as a housing, and a sensing element operable to sample data from a fluid in a sealed environment, wherein the sensing element (74) comprises a diamond (par 64). The following claim language does not further structurally limit the instant claim, “wherein the housing is formed such that the device is reversibly insertable into the sealed environment” and the prior art of Mollart is capable of being insertable into a sealed environment (Fig 10), and the tubular shape can be reversibly inserted into the sealed environment as it has a constant diameter/width along the length of the housing.



Regarding claim 4, Mollart discloses all of the limitations of claim 3 where the diameter of the diamond is no greater than 30mm (par 78).

Regarding claim 5, Mollart discloses all of the limitations of claim 1 where the thickness of the diamond is no greater than 4mm (par 78).

Regarding claim 6, Mollart discloses all of the limitations of claim 1 where the diamond is either polycrystalline or monocrystalline (par 14).

Regarding claim 7, Mollart discloses all of the limitations of claim 1 where the electrical properties of the diamond have been adjusted through the purposeful inclusion of impurities (par 58).

Regarding claim 8, Mollart discloses all of the limitations of claim 7 where the impurities include boron (par 58).

Regarding claim 9, Mollart discloses all of the limitations of claim 7 where the impurities are distributed within the diamond to provide localized electrical properties (par 56).

Regarding claim 11, Mollart discloses all of the limitations of claim 7 where the impurities are distributed within the diamond (Fig 5) to generate one or more layers of insulating diamond (par 28), boron doped diamond (38) as conducting diamond, or semiconducting boron doped diamond (36) as semiconducting diamond.

Regarding claim 12, Mollart discloses all of the limitations of claim 1, further comprising boron doped diamond electrodes (12) electrically conducting pathways extending (Fig 4) from one side of the diamond which is in contact with the sealed environment to an opposing side of the diamond (par 11).

Regarding claim 14, Mollart discloses all of the limitations of claim 12 where the electrical conducting pathways are metallic or semi-metallic in nature (par 61).

Regarding claim 15, Mollart discloses all of the limitations of claim 1, where the diamond is used as an optical window for spectroscopic techniques (par 23) and Whitehead discloses that spectroscopic techniques are used to investigate/monitor in the visible range (Whitehead p. 28, first full paragraph) and so is transparent to wavelengths in the range 0.23- 100 µm.


Regarding claim 20, Mollart discloses all of the limitations of claim 1. Whitehead discloses that spectroscopic techniques are used to investigate/monitor in the ultraviolet 

Regarding claim 21, Mollart discloses all of the limitations of claim 1 wherein the diamond is mounted within the housing using a leak resistant seal (72) to preserve the sealed environment located on a front side of the diamond (par 82).

Regarding claim 22, Mollart discloses all of the limitations of claim 21 where the seal is a mechanical sea (par 71).

Regarding claim 23, Mollart discloses all of the limitations of claim 21 where the seal is a braze (par 84).

Regarding claim 24, Mollart discloses all of the limitations of claim 1, further comprising wiring (78) as optical and/or electrical connections, located on a rear side of the diamond (17), the rear side of the diamond being opposite to the front side of the diamond (16), and the rear side of the diamond being sealed from the front side of the diamond (Fig 8).

Regarding claim 25, Mollart discloses all of the limitations of claim 1 wherein the housing is adapted for insertion into a larger structure (100) containing the sealed environment (Fig 10).

Regarding claim 29, Mollart discloses all of the limitations of claim 1, further comprising whereby optical and/or electronic connectivity for linking to a controller (108) as an external storage unit located outside the sealed environment (Fig 10).

Regarding claim 30, Mollart discloses all of the limitations of claim 1, wherein the diamond acts as an optical window as a passive window for passing a sensing signal into and/or receiving a sensing signal from the sealed environment (par 23).

Regarding claim 31, Mollart discloses all of the limitations of claim 30, and Whitehead further discloses wherein the sensing signal comprises an optical (visible or infrared) or electrical signal (Whitehead p. 28, first full paragraph).

Regarding claim 32, Mollart discloses all of the limitations of claim 1, wherein the diamond acts as an active sensing device for performing electrical measurements of the fluid in the sealed environment (par 15).

Regarding claim 33, Mollart discloses all of the limitations of claim 1. The following claim language does not further structurally limit the instant claim, “wherein the device is adapted for repeated insertion into, and removal from, the sealed environment” and the prior art of Mollart is capable of being insertable into a sealed environment (Fig 10), and the tubular shape can be reversibly inserted into the sealed environment as it has a constant diameter/width along the length of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mollart et al. EP2686672B1, as provided in IDS filed 03/02/2020, hereinafter Mollart as applied to claim 9 above, and further in view of Hall et al. US 20140246315 A1, as provided in IDS filed 09/18/2018, hereinafter Hall.
Regarding claim 10, Mollart discloses all of the limitations of claim 9, and that the variations of electrical properties are coplanar (Fig 5), but does not disclose whereby there is a concentric circular variation in the electrical properties on the surface of the diamond.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coplanar variations of electrical properties of Mollart to incorporate the concentric rings of variations of electrical properties of Hall. Doing so would allow the number of variations of electrical properties to be increased as long as the last diamond ring is electrically insulating as recognized by Hall.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mollart as applied to claim 12 above, and further in view of Mahe et al. “Electrochemical reactivity at graphitic micro-domains on polycrystalline boron doped diamond thin-films electrodes” Electrochimica Acta 50 (2005) 2263–2277, hereinafter Mahe.
Regarding claim 13, Mollart discloses all of the limitations of claim 12. Mollart has polycrystalline boron doped diamonds (par 14) as electrical conducting pathways. Mahe discloses that polycrystalline boron doped diamonds are graphitic in nature as . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mollart as applied to claim 1 above, and further in view of Yan et al. “The preparation and properties of Y2O3/AlN anti-reflection films on chemical vapor deposition diamond” Thin Solid Films 520 (2011) 734–738, hereinafter Yan.
Regarding claim 16, Mollart discloses all of the limitations of claim 1, and further discloses that the sensor can be used in optical techniques (par 23), but does not discloses where the diamond is coated in an anti-reflective coating, or where the shape of the diamond is configured to be anti-reflective, to enhance transmission of low intensity optical signals.
However, Yan is in the analogous art of diamond coating for anti-reflection and anti-oxidation (Abstract), and discloses diamond is subject to oxidation in hostile environments and has a reflection loss of approximately 17% for uncoated diamond (p 734, first column, first full paragraph) and yttrium oxide can be applied diamond as an anti-oxidation and anti-reflective coating (p 734, first column, first full paragraph). An yttrium oxide coatings are transparent from IR to UV wavelengths and increases transmission to 95.5% (p 734, first column, first full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diamond of Mollart to incorporate the yttrium oxide coatings of Yan. Doing so would provide a transparent .

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mollart as applied to claim 1 above, and further in view of Sires et al. “Catalytic behavior of the Fe3+/Fe2+ system in the electro-Fenton degradation of the antimicrobial chlorophene” Applied Catalysis B: Environmental 72 (2007) 382–394, hereinafter Sires. 
Regarding claim 17, Mollart discloses all of the limitations of claim 1, where the device is adapted for use with a sealed environment having a static or dynamic temperature (par 19), but does not disclose a static or dynamic temperature in the range -55 through to +350 C.
However, Sires is in the analogous art of boron doped diamond electrodes (Abstract), and discloses that boron doped diamond (BDD) electrodes can be used to detect the catalytic behavior of iron (Abstract). The BDD electrode can be used to monitor the Fe3+, Fe2+ and H2O2 concentrations during the electrolysis (Fig 2) in a solution of a pH of 3.0 at room temperature, 20°C (p 385, col 1, first full paragraph) for the analysis of chlorophene degradation (Abstract) and the highest oxidizing power is attained using BDD (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the technique of monitoring Fe3+, Fe2+ and H2O2 concentrations during the electrolysis in a solution of a pH of 3.0 at room temperature, to improve the device taught in Mollart in order to 

Regarding claim 19, Mollart discloses all of the limitations of claim 1, where the device is adapted for use with a sealed environment having any pH value (par 15), but does not disclose the pH in the range 1-14.
However, Sires is in the analogous art of boron doped diamond electrodes (Abstract), and discloses that boron doped diamond (BDD) electrodes can be used to detect the catalytic behavior of iron (Abstract). The BDD electrode can be used to monitor the Fe3+, Fe2+ and H2O2 concentrations during the electrolysis (Fig 2) in a solution of a pH of 3.0 at room temperature, 20°C (p 385, col 1, first full paragraph) for the analysis of chlorophene degradation (Abstract) and the highest oxidizing power is attained using BDD (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the technique of monitoring Fe3+, Fe2+ and H2O2 concentrations during the electrolysis in a solution of a pH of 3.0 at room temperature, to improve the device taught in Mollart in order to perform the analysis of chlorophene degradation as recognized by Sires. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mollart as applied to claim 1 above, and further in view Whitehead et al. .
Regarding claim 18, Mollart discloses all of the limitations of claim 1, and that the device can be used to sense pressure (par 19), but does not disclose that the device is adapted for use with a sealed environment having a pressure up to 200 bar.
However, Whitehead is in the analogous art of microelectrodes (abstract) and that diamonds enable electrochemical measurements in extreme conditions of pressure (p 29, third full paragraph) and further discloses that the device is adapted for use with a sealed environment having a pressure of 10 MPa (100 bar) (Whitehead p. 12, fifth full paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of adapting the sensing device to be used with increased pressure of 10 MPa of Whitehead to the sensor device of Mollart to yield predictable results of being able to enable electrochemical measurements in extreme conditions of pressure as recognized by Whitehead. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Regarding claim 28, Mollart discloses all of the limitations of claim 25, and the sensing device can be inserted to contact a fluid with a distinct flow direction (par 119), but does not disclose that the device is integrated into a pipe-section.
However, Whitehead is in the analogous art of microelectrodes (abstract) and that diamonds enable electrochemical measurements in extreme conditions of pressure (p 29, third full paragraph) and further discloses that the device can be incorporated into 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known technique of adapting the sensing device to be incorporated into a tube of Whitehead to the sensor device of Mollart to yield predictable results of fluid can flow or forced through the analysis passage as recognized by Whitehead. See KSR, 550 U.S. at 416, 82 USPQ2d at 1395 and MPEP 2143

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mollart as applied to claim 1 above, and further in view of Von Herzen et al. US 20140130587 A1, as provided in IDS filed 09/18/2018, hereinafter Von Herzen
Regarding claim 26, Mollart discloses all of the limitations of claim 1, but does not disclose where the housing is in the form of a mechanical bolt.
However, Von Herzen is in the analogous art of sensors in high temperature environments (par 2) and discloses a sensor (316, 100) within a housing (300) in the shape of a mechanical bolt (Fig 8). The electrical components are contained within the bold head (Fig 1). This allows the assembly to be self-contained and can be installed and removed by a technician (par 44). The mechanical design for sensing changes in fluid parameters in-situ minimizes cost and can be used in standardized threaded size ports (par 58).


Regarding claim 27, Mollart in view of Von Herzen discloses all of the limitations of claim 26 whereby optical and electronic components are contained within the bolt (Von Herzen, Fig 8).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kohn et al. US 20110005942 A1 discloses a chemical field effect transistor comprising a p+ doped diamond.
Bitziou et al. US 20150102266 A1 discloses a boron doped diamond used for electrochemical sensing.
Glesener et al. US 6267866 B1 discloses a boron doped diamond mesh for electrochemical applications.
Murakami et al. “Electrolytic Synthesis of Ammonia from Water and Nitrogen under Atmospheric Pressure Using a Boron-Doped Diamond Electrode as a Nonconsumable Anode” Electrochemical and Solid-State Letters, 10 (4) E4-E6 (2007) discloses a boron doped diamond electrode used at atmospheric pressure.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quocan B Vo whose telephone number is (571)272-8990.  The examiner can normally be reached on Monday - Friday 7:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/Q.B.V./Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797